Citation Nr: 0303812	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-02 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for a back disability as 
residual to a lumbar puncture.

Entitlement to service connection for residuals of a head 
injury.

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty with the United States 
Navy from January 20, 1998, to February 12, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied these claims.  This 
case was previously before the Board in October 2000, and was 
Remanded to the RO for additional development of the 
evidence.


REMAND

In a letter submitted to the RO, dated June 3, 2001, the 
claimant requested a videoconference hearing before a 
Veterans Law Judge at the Board of Veterans' Appeals.  This 
case must be remanded to the RO to afford the claimant such a 
hearing.  

The Board notes that the RO requested inpatient or outpatient 
medical records of the claimant from the Blanchfield Army 
Community Hospital from October 17, 1977, to January 14, 
1998.  In a response received in July 2002, from the 
Headquarters, Department of the Army Medical Department 
Activities, Fort Campbell, the RO was informed that Army 
Regulations required a written consent from a patient before 
the information can be released.  In August 2002, the RO 
asked the appellant to complete the release, but she did not 
do so.  The appellant is hereby advised that VA cannot obtain 
these records unless she completes the release form, and it 
is her responsibility to either provide the completed form to 
the RO as soon as possible or obtain and submit the records 
herself.  No further action can be taken until she submits a 
release form.



The case is Remanded to the RO for the following:

Schedule the claimant for a 
videoconference hearing before a Veterans 
Law Judge.  Notify her of the scheduled 
hearing at the latest address of record.  
This hearing is to be scheduled in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The claimant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


